                                                                  1                                   UNITED STATES DISTRICT COURT
                                                                  2                                NORTHERN DISTRICT OF CALIFORNIA
                                                                  3

                                                                  4   SUMMIT ESTATE, INC.,                               Case No.: 4:19-CV-06724-YGR
                                                                  5
                                                                                   Plaintiff,                            ORDER DENYING WITHOUT PREJUDICE
                                                                  6                                                      STIPULATION RE: PROTECTIVE ORDER
                                                                             vs.
                                                                  7

                                                                  8   UNITEDHEALTHCARE INSURANCE COMPANY,
                                                                                                                         Re: Dkt. No. 20
                                                                      ET. AL.,
                                                                  9
                                                                                    Defendants.
                                                                 10

                                                                 11

                                                                 12          The parties have submitted their stipulated proposed protective order. (Dkt. No. 20.) The
                               Northern District of California
United States District Court




                                                                 13
                                                                      request for entry of the proposed protected order is DENIED WITHOUT PREJUDICE to submission of a
                                                                 14
                                                                      corrected version of the proposed order for the following reasons:
                                                                 15
                                                                             The procedures set forth in section 6 of the proposed protective order are inconsistent with this
                                                                 16
                                                                      Court’s Standing Order In Civil Cases, paragraph 8(c). The Court notes that the Northern District
                                                                 17
                                                                      provides a model protective order for standard litigation on its website at:
                                                                 18
                                                                      https://cand.uscourts.gov/model-protective-orders. The Court generally will approve a protective
                                                                 19
                                                                      order consistent with the model, provided it substitutes language similar to the paragraph below, in
                                                                 20
                                                                      conformity with this Court’s Standing Order:
                                                                 21

                                                                 22                  6.3     Judicial Intervention. If the Parties cannot resolve a challenge without
                                                                             court intervention, the parties shall follow the Court’s Standing Order in Civil Cases
                                                                 23          regarding Discovery and Discovery Motions. The parties may file a joint letter brief
                                                                             regarding retaining confidentiality within 21 days of the initial notice of challenge or
                                                                 24          within 14 days of the parties agreeing that the meet and confer process will not
                                                                 25          resolve their dispute, whichever is earlier. Failure by a Designating Party to file such
                                                                             discovery dispute letter within the applicable 21 or 14 day period (set forth above)
                                                                 26          with the Court shall automatically waive the confidentiality designation for each
                                                                             challenged designation. If, after submitting a joint letter brief, the Court allows that a
                                                                 27
                                                                             motion may be filed, any such motion must be accompanied by a competent
                                                                 28          declaration affirming that the movant has complied with the meet and confer
                                                                             requirements imposed in the preceding paragraph. The Court, in its discretion, may
                                                                             elect to transfer the discovery matter to a Magistrate Judge.
                                                                  1
                                                                                      In addition, the parties may file a joint letter brief regarding a challenge to a
                                                                  2          confidentiality designation at any time if there is good cause for doing so, including a
                                                                             challenge to the designation of a deposition transcript or any portions thereof. If,
                                                                  3          after submitting a joint letter brief, the Court allows that a motion may be filed, any
                                                                             motion brought pursuant to this provision must be accompanied by a competent
                                                                  4
                                                                             declaration affirming that the movant has complied with the meet and confer
                                                                  5          requirements imposed by the preceding paragraph. The Court, in its discretion, may
                                                                             elect to refer the discovery matter to a Magistrate Judge.
                                                                  6                   The burden of persuasion in any such challenge proceeding shall be on the
                                                                  7
                                                                             Designating Party. Frivolous challenges, and those made for an improper purpose
                                                                             (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                                  8          expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                                             the confidentiality designation by failing to file a letter brief to retain confidentiality
                                                                  9          as described above, all parties shall continue to afford the material in question the
                                                                 10          level of protection to which it is entitled under the Producing Party’s designation until
                                                                             the court rules on the challenge.
                                                                 11

                                                                 12   The parties are moreover directed to comply with Local Rule 5-1(g) in connection with future
                                                                 13   submissions. Civ. L. R. 5-1(g) (“. . . proposed orders shall be submitted in an approved processing
                               Northern District of California
United States District Court




                                                                 14   format such as Word, Word Perfect or ASCII text, to the specific address on the Court’s website for
                                                                 15   emailing proposed orders to the assigned judge”). The parties are further directed to comply with the
                                                                 16   Court’s Standing Order In Civil Cases, paragraph 8(c). See id. (“To the extent the parties’ proposed
                                                                 17
                                                                      stipulated protective order varies from the model, exclusive of paragraph 6.3 set forth above, the
                                                                 18
                                                                      parties shall submit a redline comparison with the model Stipulated Protective Order for Standard
                                                                 19
                                                                      Litigation, along with their electronic form of proposed order, to ygrpo@cand.uscourts.gov.”).
                                                                 20
                                                                             This Order terminates Docket Number 20.
                                                                 21
                                                                             IT IS SO ORDERED.
                                                                 22

                                                                 23
                                                                      Dated: March 18, 2020                                   _______________________________________
                                                                 24                                                               YVONNE GONZALEZ ROGERS
                                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                          2
